UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-15224 Advance Display Technologies, Inc. (Exact name of registrant as specified in its charter) Colorado 84-0969445 (State of incorporation) (IRS Employer ID number) 7334 South Alton Way, Suite F, Centennial, CO 80112 (Address of principal executive offices)(Zip Code) (303) 267-0111 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “larger accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx As of February 16, 2010, there were 32,014,723 shares of the registrant’s common stock outstanding. ADVANCE DISPLAY TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets - December 31, 2009 (unaudited) and June 30, 2009 1 Consolidated Statements of Operations (unaudited) Three and six months ended December 31, 2009 and 2008 and for the period from March 15, 1995, inception, to December 31, 2009 2 Consolidated Statements of Cash Flows (unaudited) Six months ended December 31, 2009 and 2008 and for the period from March 15, 1995, inception, to December 31, 2009 3 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II.OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures Index Item 1. ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, 2009 June 30, 2009 (Unaudited) ASSETS Current Assets: Cash $ 305,566 $ 1,320,358 Component inventory, net of reserve for obsolescence 492,762 429,350 Work in progress inventory 1,935,452 1,624,001 Finished Goods inventory 619,342 531,685 Vendor deposits 64,173 29,775 Other current assets 63,406 54,893 Total current assets 3,480,701 3,990,062 Property and Equipment, Net 1,037,284 1,381,888 Deferred Manufacturing Costs, Net 256,270 344,134 Deposits 31,353 31,353 Total Assets $ 4,805,608 $ 5,747,437 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable Trade $ 388,938 $ 551,732 Related party 85,095 62,979 Senior secured revolving convertible note, net of debt discount, to related parties 11,525,293 7,135,357 Demand notes to related parties 100,000 100,000 Accrued interest payable to related parties 598,727 381,715 Other accrued liabilities 41,544 95,913 Total current liabilities 12,739,597 8,327,696 Long-term obligations, less current maturities 31,533 32,281 Total liabilities 12,771,130 8,359,977 COMMITMENTS AND CONTINGENCIES Stockholders’ Equity (Deficit): Preferred Series D stock, $.001 par value, 500,000,000 shares authorized, 177,002,763 shares issued and outstanding. 177,003 177,003 Common stock, $.001 par value,1,000,000,000 shares authorized, 32,014,723 issued and outstanding 32,015 32,015 Additional paid-in capital 23,813,716 23,201,490 Deficit accumulated during the development stage (31,988,256 ) (26,023,048 ) Total stockholders’ equity (deficit) (7,965,522 ) (2,612,540 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 4,805,608 $ 5,747,437 (See accompanying notes to consolidated, unaudited financial statements) 1 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Cumulative From Inception (March 15, 1995) Through December 31, 2009 2008 2009 2008 2009 Consulting Revenue $ 91,014 Other Income: Related party interest income 162,761 Other interest income 498 289 905 719 31,398 Settlement income 463,179 Other 550 Total revenue and other income 498 289 905 719 748,902 Costs and Expenses: Cost of consulting revenue 93,648 Manufacturing operations 525,830 382,247 1,080,083 1,136,753 3,972,814 General and administrative 485,234 493,468 973,567 969,877 9,874,430 Marketing 364,472 148,675 724,562 437,934 2,389,485 Research and development 299,896 97,418 588,651 167,695 9,317,497 Impairment of intangible asset 451,492 Interest expense – related parties 290,417 97,792 533,464 147,203 4,998,058 Total costs and expenses 1,965,849 1,219,600 3,900,327 2,859,462 31,097,424 Operating Loss $ (1,965,351 ) $ (1,219,311 ) $ (3,899,422 ) $ (2,858,743 ) $ (30,348,522 ) Other Income andExpenses: Change in derivative conversion feature 3,148,638 3,148,638 4,917,976 Interest expense - derivative conversion feature (1,516,736 ) (1,516,736 ) (1,516,736 ) Amortization of debt discount (668,521 ) (508,383 ) (2,065,786 ) (508,383 ) (5,017,587 ) Total other income and expenses (668,521 ) 1,123,519 (2,065,786 ) 1,123,519 (1,616,347 ) Loss BeforeDiscontinued Operations and Extraordinary Gain $ (2,633,872 ) $ (95,792 ) $ (5,965,208 ) $ (1,735,224 ) $ (31,964,869 ) Loss from discontinued operations (202,278 ) Gain on disposal of discontinued operations 108,652 Loss Before Extraordinary Gain $ (2,633,872 ) $ (95,792 ) $ (5,965,208 ) $ (1,735,224 ) $ (32,058,495 ) Extraordinary Gain Due to Extinguishment of Debt 328,785 Net Loss $ (2,633,872 ) $ (95,792 ) $ (5,965,208 ) $ (1,735,224 ) $ (31,729,710 ) accrued preferred series e dividend (12,612 ) (25,224 ) (258,546 ) Net loss applicable to common shareholders $ (2,633,872 ) $ (108,404 ) $ (5,965,208 ) $ (1,760,448 ) $ (31,988,256 ) net loss per common share(basic and dilutive): $ (.08 ) $ (.00 ) $ (.19 ) $ (.07 ) weighted average number of common shares outstanding 32,014,723 26,198,177 32,014,723 26,198,177 (See accompanying notes to consolidated, unaudited financial statements) 2 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, Cumulative From Inception (March 15, 1995) Through December31, 2009 2008 2009 cash flows from (to) operating activities: Net (Loss) $ (5,965,208 ) $ (1,735,224 ) $ (31,729,710 ) Adjustments to reconcile net loss to net Cash used in operating activities: Loss from discontinued operations 202,278 Gain on disposition of discontinued operations (108,652 ) Gain on debt forgiven (496,777 ) Acquired research and development expense 2,536,494 Reserve for inventory obsolescence 31,211 254,287 Impairment of intangible asset 451,492 Impairment of assets 196,840 952,170 Depreciation and amortization 343,587 322,679 1,414,754 Amortization of deferred merger costs 75,000 Stock and stock option compensation expense 86,375 94,628 716,521 Interest expense related to debt discount 2,065,786 508,383 6,911,160 Interest expense related to derivative conversion feature on debt 1,516,736 1,516,736 Change in derivative conversion feature (3,148,638 ) (4,917,976 ) Loss on disposal of property and equipment 8,765 (Increase) decrease in: Inventory (493,731 ) (1,003,217 ) (3,996,144 ) Vendor deposits (34,398 ) 14,229 (64,173 ) Other current assets (8,513 ) 230 (118,133 ) (Decrease)increase in: Accounts payable (140,677 ) (207,052 ) 436,334 Interest payable to shareholders 217,012 147,201 2,715,081 Other accrued liabilities (52,110 ) (16,534 ) (126,569 ) Net cash used in operating activities (3,753,826 ) (3,506,579 ) (23,367,062 ) cash flows from (to)investing activities: Purchases of property and equipment (107,959 ) (378,329 ) (2,229,581 ) Proceeds from sale of property and equipment 17,030 Long-term deposits (33,111 ) Deferred manufacturing costs (112,630 ) (525,598 ) Advances to affiliates (932,925 ) Purchase of notes receivable and security interest (225,000 ) Cash received in acquisition 303,812 Net cash used in investing activities (107,959 ) (490,959 ) (3,625,373 ) cash flows from (to) financing activities: Proceeds from stock sales 9,505,877 Proceeds from exercise of options 14,400 Proceeds from notes payable to shareholders 2,850,000 3,100,000 17,496,754 Proceeds from line of credit 299,505 Principal payments on leased equipment (3,007 ) (2,682 ) (18,535 ) Net cash provided by financing activities 2,846,993 3,097,318 27,298,001 Increase (decrease) in cash (1,014,792 ) (900,220 ) 305,566 Cash & cash equivalent at beginning of period 1,320,358 1,271,364 Cash & cash equivalent at end of period $ 305,566 $ 371,144 $ 305,566 (See accompanying notes to consolidated, unaudited financial statements) 3 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Six Months Ended December 31, March 15, 1995 (Inception) Through December 31, 2009 2008 2009 Supplemental Disclosure of Cash Flow Information: Cash paid for: Interest $ 316,452 $ $ 343,022 Non-cash transactions: Issuance of common stock for acquisition of Display Group, LLC and Display Optics, Ltd. and conversion of convertible debt $ $ $ 2,199,026 Conversion of notes payable stockholders to common stock $ $ $ 550,000 Conversion of interest payable on notes to notes payable $ $ $ 12,354 Retirement of shares in settlement $ $ $ 1,402 Extinguishment of debt and trade payables $ $ $ 496,777 Acquired membership interest in Regent Theaters and RegentReleasing, LLC $ $ $ 50,000 Conversion of Preferred Series C stock to common stock $ $ $ 1,844 Subscriptions for Preferred Series D stock $ $ $ 400,000 Cancellation of Subscriptions for Preferred Series D stock $ $ $ (325,000 ) Conversion of convertible, redeemable promissory notes to Preferred Series D Stock $ $ $ 740,000 Conversion of interest on convertible, redeemable promissory notes to Preferred Series D Stock $ $ $ 273,330 Conversion of demand notes and accrued interest to Preferred Series E stock $ $ $ 1,008,985 Conversion of convertible, redeemable Promissory notes, demand notes and accrued interest to Preferred Series F stock $ $ $ 4,549,015 Acquisition of 15,000,000 shares of Preferred Series D stock $ $ $ 75,000 Conversion of demand notes and accrued interest to senior secured revolving convertible note to related parties $ $ 2,694,362 $ 2,694,362 Conversion feature on senior secured revolving convertible note to related parties $ $ 5,198,873 $ 6,417,068 Discount on senior secured revolving convertible note to related parties $ (525,850 ) $ (3,682,137 ) $ (5,460,162 ) Equipment acquired under capital lease $ $ 8,395 $ 42,606 Issuance of Common Stock for debt $ $ 5,000 Issuance ofshares of Preferred Series D stock for deferred compensation $ $ $ 304,500 Cancellation of unearned Preferred Series D stock $ $ $ (297,491 ) (See accompanying notes to consolidated, unaudited financial statements) 4 Index ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES
